— Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Conveyance of the premises by defendant Schultz to her infant daughter, for a nominal consideration only, creates a presumption of fraud. If there is any equity in the premises, it is wholly insufficient to satisfy the plaintiff’s judgment. The defendants are irresponsible and are occupying a part of the premises free of rent and we think that this is a proper case for the appointment of a receiver pendente lite under section 1194 of the Civil Practice Act, to preserve the property, collect the rents, and conserve the interests of all until this judgment creditor’s action can be determined. Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ., concur.